HEMPHILL, Chief Justice.
—The appellant instituted suit to obtain a certificate for one-third of a league of land, which he claimed to be due to one James W. Herron, the original vendor of the headright. Judgment was given for the Republic and the following bill of exceptions was filed:
“In this case the presiding judge charge the jury, that before the plaintiff can recover it is incumbent on him to prove that the original claimant, Herron, was a resident citizen of Texas at the time the application for a land certificate was made before the board of land commissioners; to which the plaintiff excepts and prays that this exception form a part of the record.”
We are of opinion that the judge of the court below in his charge to the jury did not err. The land law of 1837, in section 12, requires the purchaser of a headright to prove, among other matters, “that the person represented as entitled to a grant is actually a resident of the Republic at the time the application for the grant is made.” In the cases of *622Board of Land Commissioners v. James Reily, Assignee, and of The Same v. Jesse Walling, we have decided that this provision of the statute was not in conflict with the Constitution. The question of discrepancy between the two instruments has not perhaps yet been argued with the elaborate effort or been subject to the thorough investigation which its importance and the magnitude of the interests involved would seem to require. The principles laid down in the cases above cited, not having been impugned in argument, will not be re-examined. They are decisive of the exception taken in this case. We are of opinion that there was no error in the charge of the judge, and it is therefore ordered, adjudged and decreed that the appeal be dismissed.